NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objection

The drawings are objected because-  
(1) The drawings are objected to under 37 CFR 1.83(a). Drawings are objected because all the elements mentioned in the claim are not shown. The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a sensor fitting within the sealed compartment”, claimed in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
(2) The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” (Emphasis added by Examiner)

The empty diagram box found in Figure 4 of the drawings, must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.84(p) for more information on the difference between the required legends and the reference characters already present.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
In claim 1, there is no sensing element to sense the liquid level. It is not clear how the level is measured from the cited elements or which element is measuring liquid level. Claim 1 recites “a sensor fitting within the sealed compartment.” Is this indicating “a sensor fitting” as an element or “a sensor” with is fitted within the sealed compartment? If it is “a sensor” then is it a separate sensor from the sensor disclosed in the preamble? Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. Appropriate correction is required.
Claims 2-18 are objected as they fail to correct the problem of claim 1 from which they depend.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the elongate bottle" which has not been previously defined. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected as being indefinite as the recited limitation "the elongate bottle" is confusing. One of ordinary skill in the art fails to ascertain the differences between the bottle and the float. Are they same element? Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claim 16 recites the limitation "the bottle" which has not been previously defined. A bottle is first introduced in claim 2 but claim 16 does not depend from claim 2. Thus, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 11-12, 15 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Victor Gerard et al. (FR 1336826 A cited by Applicants, “Gerard”).
Regarding Claim 1, Gerard teaches a liquid level sensor (Fig.2-2a) comprising: an elongate float (fig.2a; element 11); a sensor head (fig.2; element 20,26) providing a sealed compartment (shown in fig.2 and discussed in page-2; line 78 – page-3; line 83), the sensor head adapted to be received at an opening in an upper wall (fig.2; element 18) of a reservoir and providing downwardly extending guides (fig.2; element 17) for supporting the elongate float for motion along a vertical axis beneath the sensor head (shown in fig.2-2A and discussed in page 2; lines 71-76); a sensor (fig.2; elements 34, 33, 45 and fig.1; elements 8-10) fitting within the sealed compartment to sense a height of the elongate float with respect to the sensor head (page-1; line 36 – page-2; line 41 and 53-66); and a spring (fig.2; element 28 or fig.1; element 7) extending between the sensor head and the elongate float to bias the elongate float downward against buoyant forces on the elongate float (shown in fig.1-2). 

Regarding Claim 7, the liquid level sensor of claim 1 is taught by Gerard.
Gerard further teaches that the spring is mounted above a lowermost extent of the downwardly extending guides (shown in fig.2 that the spring 28 is above guide 17). 
Claim 11, the liquid level sensor of claim 1 is taught by Gerard.
Gerard further teaches that the sensor is an inductive sensor (34 is a coil, 33 is a magnet in Fig.2 which performs as an inductive sensor) and an upper portion of the elongate float provides an upwardly extending inductive element at the top of the elongate float (34 is a coil, 33 is a magnet in Fig.2 which performs as an inductive sensor and an upper portion of the elongate float provides an upwardly extending inductive element at the top of the elongate float (on 15 in Fig.2).). 

Regarding Claim 12, the liquid level sensor of claim 11 is taught by Gerard.
Gerard further teaches that the sealed compartment includes an inwardly extending pocket for receiving the upwardly extending inductive element (the region wherein 35 is placed in Fig.2). 

Regarding Claim 15, the liquid level sensor of claim 11 is taught by Gerard.
Gerard further teaches that the inductive element is a ferrite element (33 is a magnet, i.e. a ferrite element in Fig.2). 

Regarding Claim 18, the liquid level sensor of claim 1 is taught by Gerard.
Gerard further teaches that the sensor head includes an O-ring for sealing the sensor head to the opening in the reservoir (fig.2; element 24 and 25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard, and further in view of Krukowski (2,886,624, cited by the applicants).
Regarding Claim 2, the liquid level sensor of claim 1 is taught by Gerard.
 Gerard does not teach that the downwardly extending guides are fingers having inwardly extending teeth for engaging an outwardly extending rim on the elongate bottle. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerard’s sensor system with the teaching of Krukowski since this is a known structure which would resist the float to beyond a certain limit.

Regarding Claim 3, the liquid level sensor of claim 2 is taught by Gerard in view of Krukowski.
 Krukowski further teaches that the outwardly extending rim and inwardly extending teeth have opposed sloped surfaces providing an upward snap engagement with upward movement of the bottle with respect to the fingers (this structure is shown in fig.4). 

Regarding Claim 4, the liquid level sensor of claim 2 is taught by Gerard in view of Krukowski.
As to the limitation, “the inwardly extending teeth and outwardly extending rim contact when the elongate float is in the lowermost engaged position over less than 25% of the circumferential length of the rim,” Gerard and Krukowski teach that the inwardly extending teeth and outwardly extending rim contact when the elongate float is in the lowermost engaged position over less than the circumferential length of the rim, as depicted on fig.4. Thus, the limitation is implicitly taught.

Gerard and Krukowski disclose the claim invention except for the inwardly extending teeth and outwardly extending rim contact when the elongate float is in the lowermost engaged position over less than 25% of the circumferential length of the rim. 
It would have been an obvious matter of design choice to have the lowermost engaged position over less than 25% of the circumferential length of the rim, since applicant has not disclosed that such ration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the invention of Gerard in view of Krukowski.

Regarding Claim 5, the liquid level sensor of claim 1 is taught by Gerard.
 Gerard does not teach that the elongate float extends by a first distance beneath a lowermost extent of the downwardly extending guides greater than a second distance above the lowermost extent of the downwardly extending guides. 
However, Krukowski teaches an elongated float that where the elongate float extends by a first distance beneath a lowermost extent of the downwardly extending guides greater than a second distance above the lowermost extent of the downwardly extending guides (this feature is shown in fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerard’s sensor structure with the teaching of Krukowski since this is a known structure which would resist the float to beyond a certain limit.
Claim 16, the liquid level sensor of claim 1 is taught by Gerard.
Gerard does not teach that the elongate float is a polymer container having an enclosed air pocket sealed within the bottle and wherein the container has a substantially constant cross-sectional area in portions of the container that extend below the downwardly extending guides. 
However, Krukowski teaches the elongate float is a polymer container (col.2; lines 64-68 discloses that the float is made of polystyrene) having an enclosed air pocket sealed within the bottle (col.2; lines 64-68 discloses that float 20 is essentially a hollow tube) and wherein the container has a substantially constant cross-sectional area in portions of the container that extend below the downwardly extending guides (shown in fig.4 and discussed in col.2; lines 64-68 that the air pocket sealed by the liquid surface 51 within 41 in fig.1, 41 below the ends of 16 and 17 in fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerard’s sensor system with the teaching of Krukowski since this type of polymer float is known in the art and both floats function with same principle. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gerard and further in view of Dulong et al. (US 2006/0123816 A1, “Dulong”).
Regarding Claim 6, the liquid level sensor of claim 1 is taught by Gerard.
Gerard does not explicitly teach that the spring is polymer material. 
However, Dulong teaches a spring used in a float where the spring is polymer material ([0040]: Spring 123 can be composed of plastic, thin steel, or other type of material or combination thereof such as metal and polymer).
.

Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard and further in view of Caplan et al. (US 2016/0041022 A1, “Caplan”).
Regarding Claim 13, the liquid level sensor of claim 12 is taught by Gerard.
Gerard does not teach that the inductive sensor provides an antenna formed as a spiral on cladding of a printed circuit board having a hole fitting around the inwardly extending pocket. 
However, Caplan teaches a fuel level or volume measuring system where the sensor will work either way with the antenna around the outside or in the middle of the sensor. Preferably, sensor 91 is comprised of a copper trace on flexible printed circuit board 94 ([0156], Fig.9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the antenna and circuit board of Caplan in the system of Gerard since it is known in the art to use antenna with sensor in order to transmit data wirelessly.

Regarding Claim 14, the liquid level sensor of claim 13 is taught by Gerard in view of Caplan.
Caplan further teaches that the spiral is formed on the bottom of the printed circuit board toward the elongate float (shown in fig.9 and [0156] teaches that the antenna around the outside or in the middle of the sensor). 

Claim 17, the liquid level sensor of claim 1 is taught by Gerard.
Gerard does not explicitly teach that the sensor including the reservoir wherein the reservoir has a fill height mark indicating s maximum fill level of the reservoir and wherein the downwardly extending guides are above the fill line mark when-the sensor head is installed on the reservoir. 
However, Caplan teaches that the reservoir has a fill height mark indicating s maximum fill level of the reservoir and wherein the downwardly extending guides are above the fill line mark when-the sensor head is installed on the reservoir ([0004] teaches that ranging from level markers on the wall of a container for estimating measurements to the use of floating devices). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the marking of Caplan in the system of Gerard since it is known in the art to use different level marking on the wall of a container for estimating measurements to the use of floating devices.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUMAN K NATH/Primary Examiner, Art Unit 2861